Exhibit 10.2

CRAIG PROMENADE

LAS VEGAS, NEVADA

REINSTATEMENT AND SECOND AMENDMENT

TO PURCHASE AND SALE AGREEMENT

THIS REINSTATEMENT AND SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the
“Amendment”), dated as of September 29, 2010, is made by and between TNP
ACQUISITIONS, LLC, a Delaware limited liability company (“Purchaser”) and 525,
605, 655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC, a
Maryland limited liability company (“Seller”).

RECITALS:

A. Purchaser and Seller heretofore entered into a Purchase and Sale Agreement
dated as of August 16, 2010, as amended by that First Amendment to Purchase and
Sale Agreement dated as of September 1, 2010 (collectively, the “Agreement”),
whereby Seller agreed to sell and Purchaser agreed to purchase that certain
property and improvements commonly known as Craig Promenade and located at 655
W. Craig Road, North Las Vegas, Clark County, Nevada 89032, and being more
particularly described in the Agreement.

B. Purchaser terminated the Agreement pursuant to a letter dated as of
September 10, 2010.

C. Purchaser and Seller now desire to mutually reinstate, amend and modify the
Agreement as more particularly set forth herein. All capitalized terms used in
this Amendment shall have the meanings given to them in the Agreement unless
otherwise defined herein.

AGREEMENT:

NOW, THEREFORE, for and in exchange of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Purchaser and Seller
agree to amend the Agreement as follows:

1. The Agreement is hereby reinstated, ratified and confirmed in all respects,
as modified by this Amendment.

2. Section 2.1 of the Agreement is hereby modified to provide that the Purchase
Price is Twelve Million Eight Hundred Thousand and No/100 Dollars
($12,800,000.00).

3. Section 3.1 of the Agreement is hereby modified to provide that the
Title/Survey Period and the Due Diligence Period have both expired, and there
are no Title Objections or Survey Objections which Seller has agreed to cure.
Upon execution of this Amendment: (i) the Initial Deposit of One Hundred
Thousand and No/100 Dollars ($100,000,00) shall in all events

 

REINSTATEMENT AND SECOND AMENDMENT

TO PURCHASE AND SALE AGREEMENT

-1-



--------------------------------------------------------------------------------

be non-refundable (i.e., Purchaser shall have no right to receive a return of
the Initial Deposit even if it would otherwise be refundable pursuant to the
provisions of Section 6.1, Section 9, Section 10.1, Section 10.4 or other
section of the Agreement) and the Title Company shall be authorized to deliver
the Initial Deposit to Seller upon the earlier of Closing or a termination of
the Agreement as amended hereby; and (ii) Purchaser shall deposit with the Title
Company the Due Diligence Deposit in the amount of One Hundred Thousand and
No/100 Dollars ($100,000.00) to be held as the Deposit. The Due Diligence
Deposit is non-refundable, subject only to the provisions of Section 6.1,
Section 9, Section 10.1 and Section 10.4 of the Agreement.

4. Section 2.4 of the Agreement is hereby modified to provide that the Closing
Date is October 29, 2010.

5. Purchaser may elect to extend the Closing Date to November 30, 2010 (the
“Extended Closing Date”) by: (i) delivering written notice of such extension to
Seller not later than October 22, 2010 (the “Extension Notice”); and
(ii) depositing an additional Two Hundred Thousand and No/100 Dollars
($200,000.00) with the Title Company on the date of the Extension Notice (the
“Closing Date Extension Deposit”) to be held as part of the Deposit. Once
posted, the Closing Date Extension Deposit shall be non-refundable, subject only
to the provisions of Section 6.1, Section 9, Section 10.1 and Section 10.4 of
the Agreement. If Purchaser fails to timely deliver the Extension Notice or
deposit the Closing Date Extension Deposit, time being of the essence, then
Purchaser’s extension option shall be null and void.

6. Section 3.7 of the Agreement is hereby modified to provide that all Contracts
listed on Schedule 3.7 of the Agreement will be Assumed Contracts.

7. Except as amended hereby, the terms and conditions of the Agreement shall
remain in full force and effect. This Amendment may be executed in counterparts,
and all counterparts shall constitute one agreement. This Amendment may be
executed by facsimile transmission or pdf and each of the parties shall deliver
hard copies of this Amendment to the other upon request.

[Signature pages attached]

 

REINSTATEMENT AND SECOND AMENDMENT

TO PURCHASE AND SALE AGREEMENT

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment as of the
date first set forth above.

 

SELLER:

655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC

a Maryland limited liability company

By:   Bank of America, N.A. as successor to Wells Fargo Bank, N.A., as Trustee
for the registered holders of COBALT CMBS Commercial Mortgage Trust 2006-C1,
Commercial Mortgage Pass-Through Certificates, Series 2006-C1 (the “Trust”),
sole member   By:   CWCapital Asset Management LLC, a Massachusetts limited
liability company, solely in its capacity as Special Servicer to the Trust    
By:   /s/ Michael J. McGregor     Name:   Michael J. McGregor     Title   Vice
President

 

REINSTATEMENT AND SECOND AMENDMENT

TO PURCHASE AND SALE AGREEMENT

-3-



--------------------------------------------------------------------------------

PURCHASER:

TNP ACQUISITIONS, LLC,

a Delaware limited liability company

By:   /s/ Anthony Thompson Name:   Anthony Thompson Title:   CEO

 

REINSTATEMENT AND SECOND AMENDMENT

TO PURCHASE AND SALE AGREEMENT

-4-